DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Applicant’s response submitted on 07/05/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-19 have been examined on the merits.
Applicant’s election with traverse of the species poly-lysine and drug in response to the two species requirements set forth in the prior office action is acknowledged.
Claim 20 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  
Applicant’s traverse is on the grounds that there is no undue burden for examiner to search the claimed species together. Applicant’s arguments have been fully considered but are not deemed persuasive.  Examiner would like to point out that Species 1 and 2 encompass a very large number of different compounds and reagents which fall into a variety of categories having distinct chemical, structural properties and characteristics. These species are not obvious variants of each other or related to each other based on the current record.  Further, a comprehensive search of an Invention requires key word search in the patent and non-patent literatures. In the instant case, Examiner will have to perform a different key word search for each species of Species I and II in the patent and non-patent literature, which is not coextensive in view of the fact that each of them has different structures and properties.             
The requirement is deemed proper and therefore is made FINAL.  

Priority
This application, U.S. Application number 16/379730, is a CON of U.S. Application number 13/995610, filed on 06/19/2013, which is a national stage entry of International Application Number PCT/US12/21233, filed on 01/13/2012, which claims under 35 U.S.C. 119(e) the benefit of provisional application No. 61438310, filed on 02/01/2011.
 8.	Upon review of the record of provisional application No. 61438310, it has been determined that its disclosure does not provide support for (1) the support molecules specifically recited in the claims 7 and 17, and (2) the limitation that the 3D culture is magnetically patterned to form a wound, recited in the claim 13 (Note: the disclosure only provides support for that the 3D culture is perforated or punctuated to form a wound).  Thus, no benefit of priority is granted to claims 7, 13, and 17, and the filing date of provisional application No. 61438310 will be used for prior art purposes for the rest of the claims.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Drawings
The drawings submitted on 04/09/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Specification
The abstract of the disclosure is objected to because it is not directed to the claimed invention. Appropriate correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 12 and 13 are objected to because the formulas recited in the claims have very poor resolution.  Appropriate correction is required.
Claims 1, 14, and 16 are objected to due to the recitation of “one or more of i) fractal dimension, ii) … or v) rate of wound closure”.  The phrase should be corrected to “one or more of i) fractal dimension, ii) … and v) rate of wound closure”. Appropriate correction is required.
Claims 7 and 17 are objected to due to the recitation of “nucleic acids … nucleic acid”.  The redundant term “nucleic acid” should be deleted. Claims 7 and 17 are also objected to due to the recitations of the symbols “b)” and “c)”, but not the symbol “a)”. It is suggested to correct the claim as “a) wherein the support molecule …; b) wherein said negatively charged nanoparticle …; and c) wherein said positively charged nanoparticle …”. Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 16 recite the limitation “the number of cell clusters”.  There is no sufficient antecedent basis for the limitations in the claims. A number of cell clusters is a variable. It is unclear what specific number the term refers to.  
Claims 7 and 17 are indefinite due to the recitation of “the support molecule comprises peptides … extracellular matrix mixtures, or mixtures or derivatives thereof”. It is not clear how a single support molecule can comprise multiple molecules of peptides, polysaccharides, nucleic acids, polymers, protein mixtures, or other chemical compounds. 
Claims 8 and 18 are indefinite due to the recitation of “NANOSHUTTLETM” for describing a particular material, i.e. the composition used for levitating the cells.  Per MPEP 2173.05(u), if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Given that different formulations can be prepared under the same trademark name and products under certain trademark names may be discontinued commercially, the metes and bounds set forth by the recited trademark term are not clear. 
Claim 11 is indefinite due to the recitations of “the structure prefactor”, “the number of cells”, and “the box”.  There is no sufficient antecedent basis for these limitations in the claim.
Claim 19 is indefinite due to the recitation of “a second cell type”. This term implies the claim previously defines a first cell type. However, no such a cell type is defined in the claim. It is unclear whether the claimed method is involved with a first cell type or not.  
The remaining claims are rejected for depending from an indefinite claim.     

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims 7 and 17 are directed to a method for a cell viability or cell-cell interaction assay, comprising a step of culturing 3D cell culture, wherein cells in the 3D cell culture are levitated with a composition comprising a negatively charged and a positively charged nanoparticles, and a support molecule; wherein the support molecule holds the negatively charged and positively charged nanoparticles in an intimate admixture; and wherein the support molecule can be any polymer or derivatives of a polymer (only a part of the polymers are specifically listed, such as a peptide, a polysaccharide, a nucleic acid, a hyaluronan, a glycosaminoglycan, a gelatin, a matrix protein, and an antibody). The term “derivatives” recited in the claims are not defined in the specification. As such, the recited derivative can be any derivative with any kind of structures, and its scope encompasses all the organic compound known in the art. In view of the fact that not all the organic compounds are capable of holding the negatively charged and positively charged nanoparticles in an intimate admixture and facilitating their penetration into the cells to make the cells levitating, an effective screening method would be needed for identifying derivative compounds that can be used as the support molecule in the claimed method. However, the specification does not provide such screening methods. Furthermore, the specification does not provide any information regarding what specific structural features can render derivative compounds to possess the capability for being used as the support molecule. As such, one of ordinary skill in the art would need to conduct undue experimentation to screen a huge amount of derivative compounds to identify suitable derivatives for being used as the support molecules in the claimed method.
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “without such disclosure, the claimed methods cannot be said to have been described.”).

Without additional information, the skilled artisan cannot envision which derivative can be used as the support molecule.  Adequate written description requires more than a mere statement that it is part of the invention and a recitation of derivatives.  
Therefore, the full breadth of the term “derivatives thereof” encompassed by the claims do not meet the written description provision of 35 USC 112, first paragraph.  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Fukuda et al. (Biomaterials, 27:1061-1070, 2006).
Fukuda et al. teach a method/assay for studying cell biology and cell communication (i.e. cell-cell interaction) (abstract), comprising steps: culturing a 3D culture of hepatocytes on a micro-fabricated chip, from which hepatocyte spheroids (i.e. 3D cell culture or cell clusters) are formed; culturing a plurality of hepatocyte spheroids for 7 days; taking a plurality of photomicrographs of the 3D culture/spheroids during the culturing, analyzing the photomicrographs by using an image analysis program to measure spheroid diameters (Note: the diameters of cell clusters represent the sizes and total area of the cell clusters) (page 1062/section 2.1. – page 1063/left column/paragraph 1; page 1066/left column; Figures 2-4).      
Regarding the limitation that cell cluster size is directly proportional to cell viability or cell-cell interactions as recited in Claim 1, this limitation is directed to the inter-relationship between cell cluster size and cell viability/cell-cell interaction in the cell cluster, and is directed to an inherent feature of the 3D cell culture recited in the claim. The 3D cell culture taught by Fukuda et al. has all the structures required by the claim.  In the absence of evidence to the contrary, it is presumed that a substance having substantially the same structures possesses the same feature or property.
Therefore, in view of the teachings of Fukuda et al., the method of Claim 1 is anticipated by the method of Fukuda et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bitar et al. (US 2006/0134076, 2006, cited in IDS) in view of Souza et al. (WO 2010/036957, published on April 1, 2010, cited in IDS of parent #13/995610).
Bitar et al. teach a method for identifying a test agent/drug that modulate contractibility of a 3D cell culture, comprising: obtaining smooth muscle cells; culturing the cells; creating a 3D ring of the cultured cells (sphincter rings), i.e. a 3D cell culture or cell cluster, wherein the 3D ring is used for identifying test agents that modify contractibility of the cells (paragraphs 0003, 0010, 0011/lines 1-12, 0067-68, 0107-108, Examples 2-3); taking photomicrographs of the 3D ring more than one time (paragraph 0018, Fig. 1); preparing a plurality of 3D rings for use as test cultures and control cultures (note: this step is inherently comprised in the using “rings” in multiple-dose assays and measuring contraction response in the presence and absence of test agent,  see paragraphs 0115/lines 1-4, 0011/lines 7-12, Fig. 2-3); adding various amounts of a test agent to the test cultures to investigate dose-response relationship of the test agent (paragraphs 0115, 0118/lines 1-4), wherein no test agent is added to the control cultures (paragraphs 0011/lines 7-12 and 0019-20, Fig. 2-3); measuring diameters and cross-section areas of the rings over a period of time (note: the measured diameters represent the size of the rings) and determining contraction force over a period of time (based on the measured data) (note: this reflects a rate of change of sizes and areas of the rings overtime) (paragraphs 0111/last 8 lines, 0112, Figs. 2-5); wherein the cells are obtained from a patient (paragraph 0039, last 3 lines); and wherein the method further comprises washing out the test agent after the contraction, and then performing the assay, measurement, and analysis (paragraph 0083, last 6 lines).  Regarding the limitations of cell viability assay and cell-cell interaction assay recited in claims 1, 14, and 16, it is noted that the contractibility assay taught by Bitar is one kind of cell-cell interaction assays, because contractibility requires cell-cell interaction. Further, viable cells are essentially required for conducting the contractibility assay of Bitar. Thus, the method of Bitar inherently comprises checking cell viability, i.e. a viability assay, after the 3D cell culture is treated with a test agent.    
Bitar et al. do not teach taking photomicrographs of the 3D ring and analyzing the photomicrographs for measuring sizes and areas of the rings. Bitar et al. do not teach magnetizing the cells with the composition of claims 6-8 and 16-18 and  magnetically preparing the 3D ring by levitating the magnetized cells, and taking the photomicrographs of levitated 3D ring (levitating cells).
Souza et al. teach a method for preparing a three-dimensional cell culture of magnetized cells, comprising: magnetizing cultured cells with a composition composing a) negatively charged gold nanoparticles, b) positively charged iron oxide nanoparticles (MIO, magnetite, Fe3O4), and c) supporting molecules (phage molecules) in an intimate and disordered admixture (abstract, claims, paragraphs 0061, 0092, 0096, 0102, and 0125, Figs. 11-15); patterning/assembling the magnetized cells into a specific shape on a surface by magnetic force (paragraphs 00102-106, page 22/lines 14-20), wherein the magnetized cells are patterned/assembled into a 3D ring (having a hole in it) by using a ring magnet (paragraphs 0096 and 0100, page 20/lines 14-16, page 21/lines 14-16, and Fig. 13). Souza et al. also teach taking photomicrographs of the 3-D cell culture over a period of time at one or more times, and analyzing the photomicrographs to visually and quantitatively monitor/measure formation rate, size, and viability of the 3D cell culture (paragraph 0092, page 18/lines 19-21, Figs. 9 and 11-15), wherein the photomicrographs are taken while the 3D cell culture is levitated (paras 0089-0091, Figs. 3D, 4B, 10 and 11). Souza et al. further teach the magnetized 3D cell culture is used for drug-screening by introducing various compounds (i.e. test agents) into the 3D culture (paragraph 0099/lines 2-5, page 8/lines 30-32). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Bitar et al. for performing contractility assay by replacing the 3D ring(s) of non-magnetized cells taught by Bitar et al. with the 3D ring(s) of magnetized cells taught by Souza et al., wherein the cells are magnetized with a composition comprising negatively charged gold nanoparticles, positively charged iron oxide nanoparticles, and supporting phage molecules, and wherein the 3D ring of the magnetized cells is magnetically created by using a ring magnet, and wherein photomicrographs of the 3D ring(s) are taken at one or more times over a period of time in the presence or absence of a test agent while the 3D ring(s) are levitated and then analyzed for measuring sizes or areas of the 3D ring(s), as taught by Souza et al. and Bitar et al.     
A person of ordinary skill in the art would have been motivated to do so, because the 3D ring(s) of magnetized cells taught by Souza et al. is at least an art-recognized equivalent of the 3D ring(s) of non-magnetized cells taught by Bitar et al. for the same purpose. Substitution of one known element for another and the results of the substitution would have been predictable. Furthermore, Souza et al. teach the use of magnetic techniques for 3D culture and controlling shape of cell assembly has the advantages: allowing cells to be manipulated with great flexibility and analyzed with coupled optical/force microscopy, providing 3D cell growth with flexible and scaffold-less manipulation of cell assembly and shape in real time; and allowing contact-free fabrication to be accomplished by precisely controlled magnetic force without direct contact of external objects with cultured cell material, thus avoiding contamination caused by handling the material (paragraph 0054. Page 7/lines 25-29, and page 8/lines 4-6).  Moreover, Souza et al. teach their magnetized 3D cell culture is suitable for testing various test agents for drug-screening, and their method is valuable in high-throughput drug discovery due to fast growth rate, available controls, and compatibility with micrographic image techniques (page 8, lines 30-32). In view of the teachings of Souza et al., one of ordinary skill in the art would have recognized that the culturing, patterning/assembling, and imaging techniques taught by Souza et al. would facilitate screening agents that modulate the 3D rings in the method of Bitar et al.
One of ordinary skill in the art has a reasonable expectation of success at modifying the method of Bitar et al. because the techniques for magnetizing cells, patterning magnetized cells into a ring structure had been well established in the art, as supported by Souza et al. Furthermore, Souza et al. teach that their cell-culturing techniques are easy and fast, and require very little modification from standard cell culturing procedures (page 9, lines 1-4). Thus, the culturing techniques based on magnetized cells can be easily adapted to the method of Bitar et al.
Regarding the limitations that cell cluster size is directly proportional to cell viability or cell-cell interaction and that total area of cell clusters are inversely proportional to cell viability or cell-cell interaction, recited in Claims 1, 14, and 16, these limitations are directed to the inter-relationship between cell cluster size/area and cell viability/cell-cell interaction in the cell cluster, and to an inherent feature of the 3D cell culture recited in the claims. The 3D cell culture suggested by Bitar and Souza et al. has all the structures required by the claims.  In the absence of evidence to the contrary, it is presumed that a substance having substantially the same structures possesses the same feature or property.
Regarding Claim 9, the claim simply defines a possible response of the 3D culture to the test agent with regard to its cell viability.  Given the test agent screed or analyzed by the method suggested by Bitar et al. can be any drug candidate with unknown functions, the scope of the test agent encompasses those that possibly stimulate or inhibit the cell viability of the 3D cell culture. 
Regarding Claims 11 and 12, these claims further define the term of fractal dimension recited in claim 1 and the calculation of cell viability based on the fractal dimension. However, the claims do not further limit claim 1 to require the step c) to analyze the fractal dimension. Therefore, the teaching of analyzing the sizes and areas of cell clusters by the cited prior art meets the requirement of claims 11 and 12.
Regarding Claim 13, the 3D ring magnetically patterned by the method suggested by Bitar and Souza has a hole, i.e. a wound, thus being a wounded 3D cell culture as required by the claim. It is noted that the diameters and cross-section areas measured by Bitar reflect areas of the hole/wound. Given Bitar teaches comparing results of the 3D ring treated with a test agent (i.e. after addition of test agent) to results of the ring not treated with the test agent (i.e. before addition of test agent), it would have been obvious to compare a cross-section area of the hole/wound at a time after adding a test agent to a cross-section area of the hole/wound before adding the test agent in the method suggested by Bitar and Souza for assessing the effect of the test agent. It is noted that the formula of wound closure recited in the claim simply reflects a comparison between the wound areas before and after addition of a test agent.  Thus, the claim would have been obvious over the cited prior art.          
Regarding the limitation “a decrease in cell-cell interaction indicates that said agent is inhibitory … an increase … indicates … is stimulatory” recited in claim 16, this limitation defines a possible response of the 3D culture to the test agent with regard to its cell-cell interaction. Given the test agent screed or analyzed by the method suggested by Bitar et al. and Souza can be any drug candidate with unknown function, the scope of the test agent encompasses those that possibly stimulate or inhibit the cell-cell interaction of the 3D cell culture. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bitar et al. (US 2006/0134076, 2006, cited in IDS) in view of Souza et al. (WO 2010/036957, published on April 1, 2010, cited in IDS of parent #13/995610), as applied to Claims 1-6, 9-16, and 19, further in view of Babic et al. (Bioconjugate Chem, 2008, 19:740-750, of record in parent #13/995610), Raguse et al. (US Patent No. 6984265, 2006, of record in parent #13/995610), and Patolsky et al. (Angew. Chem., 2002, 114(13):2429-2433, of record in parent #13/995610).
Teachings of Bitar et al. and Souza et al. are described above. 
Regarding Claims 7 and 17, Bitar et al. and Souza et al. do not teach using poly-lysine as a support molecule for assembling the iron oxide and gold nanoparticles for magnetizing the cells. However, it would have been obvious to replace the phage with poly-lysines as a support molecule in the nanoparticle composition in the method suggested by Bitar et al. and Souza et al. for magnetizing the cells and generating the 3D ring, because poly-lysines polymer had been commonly used as a support molecule in the prior art for effectively assembling iron oxide and gold nanoparticles. In support, Babic et al. teach an assembly of iron oxide nanoparticles, comprising poly-lysines, which interacts with negatively-charged cell surface and consequently is taken by cells (abstract). Further, Raguse et al. teach a nanoparticle assembly of gold nanoparticles comprising polymer poly-lysines (abstract, Example 2, column 8/line 39). Finally, Patolsky et al. teach an assembly of gold nanoparticles comprising poly-lysines as supporting template (page 2432: right column/paragraph 3, left column/last paragraph). Given that Souza et al, Babic et al., Patolsky et al., and Raguse et al. all teach combining gold/iron nanoparticles with a support molecule, it would have been prima facie obvious to substitute one support molecule (i.e. phage) with another (i.e. poly-lysine) to achieve predictable results. 
Regarding claims 8 and 18, these claims are rejected under 112(b) for being indefinite. Further clarification of the claimed subject matter is needed. Based on the disclosure of the specification, it appears that the Nanoshuutle may be a composition comprising the positively and negatively charged nanoparticles along with poly-lysine as the support molecule. Given these components are suggested by the combined teachings of the cited prior art for the reasons indicated above, the claims 8 and 18 would have been obvious.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 1-5, 9-15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al. (Biomaterials, 27:1061-1070, 2006) in view of Hirschaeuser et al. (Journal of Biotechology, 148: 3-15, published online January 25 2010, cited in IDS of parent #13/995610) and Lin et al. (Biotechnol. J., 3:1172-1184, 2008, cited in IDS of parent #13/995610).
The teachings of Fukuda et al. are described above.
Fukuda et al. do not teach adding a test agent/drug to the 3D cell culture for assessing effect of the test agent on cell viability or cell-cell interactions by comparing the results to a control culture. However, Fukuda et al. teach that primary hepatocytes have been extensively used as a model system for pharmacological, toxicological, and metabolic studies, and that a spheroid culture has attracted attention as a 3D culture method because primary cells can maintain their morphological and functional characteristic under this in vitro condition (page 1061, right column, last paragraph). Furthermore, 3D cell cultures had been a tool for positive selection of innovative drugs and for negative selection or elimination of poor drug candidates/test agents at pre-animal stages, as supported by Hirschhaeuser et al. (abstract, the paragraph spanning both columns of page 4), and is applied to analysis or assays of drug therapeutic efficacy, cell apoptosis (i.e. cell viability), migration, invasion, and cell-cell interaction, as supported by Lin et al. (abstract, sections 3.1 – 3.4 in pages 1174 and 1175). In view of the teachings of the prior art, it would have been obvious to add a test drug agent to the 3D culture/spheroids in the method of Fukuda et al. for assessing effect of the test agent on cell viability or cell-cell interactions and screening effective drugs.
Regarding Claim 2, it is a routine practice in the art to include a control cell culture not containing any test agent for analyzing or screening a test agent, such that the effect of the test agent on the cell culture can be accurately assessed. As such, it would have been obvious to include culturing a plurality of 3D cultures used as control cultures, and a plurality of 3D cultures to be used as test cultures in the method suggested by Fukuda et al., wherein results of 3D test cultures are compared to those of 3D control cultures for assessing the effect of the test agent.
Regarding Claims 3-5, adding what specific amounts of a test agent to cell cultures and taking how many photomicrographs of the cell cultures at certain times in the presence or absence of the test agent (being washed out) are a matter of obvious design choices for assessing effect of the test agent. Given that effective amount/dose varies among different test agent, adding various amounts of a test agent to the cell cultures would facilitate identification of a specific amount or dose at which the test agent is most effective for a cell viability or cell-cell interaction assay.  Further, taking multiple photomicrographs at various times in the presence of the test agent or after the agent being washed out would also facilitate evaluation of the cell culture’s specific response to the test agent at different time points and the duration of the test agent’s effect.  The claimed limitations are deemed to be a matter of design choice well within the purview of the skilled artisan having the cited reference as a guide.  
Regarding Claim 9, the claim simply defines a possible response of the 3D culture to the test agent with regard to its cell viability. Lin et al. teach the response of the 3D culture can be apoptosis (i.e. cell death, decrease in cell viability) or promoting cell survival (i.e. increasing cell viability) (page 1174/left column/para 3/line 2 and last 2 lines).  Given the test agent screed or analyzed by the method suggested by Fukuda et al. can be any drug candidate with unknown function, the scope of the test agent encompasses stimulatory and inhibitory test agent. 
Regarding Claims 11 and 12, these claims further define the term of fractal dimension recited in claim 1 and the calculation of cell viability based on the fractal dimension. However, the claims do not further limit claim 1 to require the step c) to analyze the fractal dimension. Therefore, the teaching of analyzing the sizes and areas of cell clusters by the cited prior art meets the requirement of claims 11 and 12.
Regarding claims 10 and 14, Fukuda et al. do not teach cells of the 3D cell culture are levitated, and Fukuda et al. do not teach taking photomicrographs of 3D cell culture or clusters while the 3D culture or cluster is levitated. However, it would have been obvious to replace the spheroid/3D cell culture of Fukuda et al. with a levitated 3D cell culture in the method suggested by Fukuda et al. for assessing effect of the test agent, wherein the levitated 3D cell culture is prepared by levitating cells incorporated with magnetic nanoparticles under a magnetic force, and wherein the photomicrographs are taken while the 3D culture or clusters is levitated, because it had been known in the art that magnetically levitating cells incorporated with magnetic nanoparticles is an effective way to prepare a 3D cell culture, and the magnetically levitated 3D cell culture is an art-recognized equivalent for the same purpose and substitution of one known element for another and the results of the substitution would have been predictable.  In support, Lin et al. further teach various different multicellular spheroids (MCS) that may be used for screening or analyzing test agent, including: spheroids formed by using selective adhesive substrates (including the spheroids taught by Fukuda et al., Note: Fukuda et al. is specifically listed as reference “106”, see page 1179/right column/para 2/lines 4-7 and page 1184/left column) as well as spheroids generated from magnetic force-levitated cells that are added with peptide-conjugated magnetic microparticles (the paragraph spanning pages 1179 and 1180, Fig. 5A), wherein photomicrographs are taken while the cells are levitated (Fig. 5).  Lin et al. further teach the magnetic force-levitated 3D cultures have the advantage that they can be efficiently manipulated and patterned with magnetic force while the magnetic force does not produce adverse effects on cells (page 1180/left column/lines 2-5, page 1179/last para/lines 1-4).
Regarding Claim 13, Lin et al. further teach magnetically patterning the levitated 3D cultures to form a ring structure having a hole (i.e. a wound), a 3D culture that may be used for screening or analyzing test agent (Fig. 5).  Given Fukuda et al. teach measuring parameters representing the areas and sizes of 3D cell cultures, it would have been obvious to compare areas of the wound after adding a test agent with those before the test agent is added for assessing the effect of the test agent on the wounded 3D culture. It is noted that the formula of wound closure recited in the claim simply reflects a comparison between the wound areas before and after addition of a test agent.  Thus, the claim would have been obvious over the cited prior art.          

Regarding Claim 19, Hirschhaeuser et al. (the para spanning both columns of page 4) and Lin et al. (Sections 3.1 and 3.3) teach the test agent is a drug or a cell type different from those in the 3D cell cultures.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10288603.  Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons.  
The claims 1-16 of the ‘603 patent are directed in part to a wound closure assay, cell or viability assay, comprising steps: I) culturing a plurality of samples of magnetized cells levitating in a magnetic field to form levitating 3D cell clusters and culturing the plurality of samples of levitating 3D cell clusters (i.e. levitating 3D cell cultures), one or more of said plurality of samples being control samples without a test agent, and one or more of said plurality of samples being test samples with one or more concentrations of said test agent; II) taking photomicrographs of said plurality of samples of said levitating 3D cell clusters at one or more times; and III) analyzing said photomicrographs to measure fractal dimension (Df) and one or more of i) a number of cell clusters, ii) cell cluster size, iii) total area of cell clusters, and iv) rate of cell cluster contraction; wherein said fractal dimension and said cell cluster size are directly proportional to cell viability and cell-cell interactions, and said number of cell clusters and said total area of cell clusters are inversely proportional to said cell viability and said cell-cell interactions; wherein said fractal dimension Df=[log(N)−log (kg)]/log (L/a), wherein kg is a structure prefactor and is a constant, N is a number of cells, a is a diameter of a cell, and L is a length that covers a pixel of said photomicrographs; wherein cell viability = (Dfsample – Df100% cell death)/(Dfcontrol - Df100% cell death), and Dfsample is said fractal dimension of said test samples, and Dfcontrol is said fractal dimension of said control samples; wherein the method further comprises magnetically perforating or patterning the plurality of samples to form levitating 3D cell clusters having a hole therein, wherein wound closure in response to said test agent is measured by the formula: wound closure (%) = 100% - (area of woundt/area of woundt0 × 100%), said area of woundt0 being an area of said hole before said test agent is added and said area of woundt being an area of said hole at a given time t after addition of said test agent; wherein the method further comprises washing out said test agent and taking a further plurality of photomicrographs of said test samples at a further plurality of times; wherein said levitating 3D cell cultures are prepared by levitating cells with a composition comprising: e-i) negatively-charged nanoparticles; e-ii) positively-charged nanoparticles; and e-iii) support molecules, wherein one of e-i) and e-ii) includes magnetically responsive iron or iron oxide, and wherein said support molecules hold said negatively-charged nanoparticles and said positively-charged nanoparticles in an intimate admixture; wherein said support molecules comprise poly-lysine, peptides, polysaccharides, or nucleic acids, said negatively-charged nanoparticles comprise gold nanoparticles, and said positively-charged nanoparticles comprise iron oxide nanoparticles; and wherein said test agent is a drug, a cell type different from that of said 3D cell cultures, a cell component, a toxin, or an environmental agent. It is noted that the claims of the ‘603 patent define that the wound closure is photographed, measured, and analyzed at various different times in the presence and absence of the test agent. Thus, the method of the ‘603 patent comprises comparing the wound closure over the time of the test agent treatment, thus evaluating/analyzing a rate of the wound closure.
Regarding claims 8 and 18, these claims are currently rejected under 112(b) for being indefinite. Further clarification of the claimed subject matter is needed. Based on the disclosure of the specification, it appears that the Nanoshuutle may be a composition comprising the positively and negatively charged nanoparticles along with poly-lysine as the support molecule. Given these components are present in the composition used by the claimed method of the ‘603 patent, the claims of the ‘603 patent meet the requirement of the instant claims.  
Therefore, the method of Claims 1-19 of the instant application is anticipated by or deemed obvious over the method of Claims 1-16 of U.S. Patent No. 10288603.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653